Matter of Paul S. (Ingrid D.) (2021 NY Slip Op 00933)





Matter of Paul S. (Ingrid D.)


2021 NY Slip Op 00933


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


105 CAF 18-02356

[*1]IN THE MATTER OF PAUL S., JR. STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; INGRID D., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


CHARU NARANG, BROCKPORT, FOR RESPONDENT-APPELLANT.
DONALD S. THOMSON, BATH, FOR PETITIONER-RESPONDENT.
THOMAS V. CASE, HORNELL, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Steuben County (Peter C. Bradstreet, J.), entered October 31, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In appeal Nos. 1-4, respondent mother appeals from orders terminating her parental rights with respect to the subject children and freeing them for adoption. The mother refused to appear at the dispositional hearing and her attorney, although present, elected not to participate in the mother's absence. We thus conclude that the mother's refusal to appear constituted a default, and we therefore dismiss the appeals (see Matter of Makia S. [Catherine S.], 134 AD3d 1445, 1445-1446 [4th Dept 2015]; see also Matter of Heavenly A. [Michael P.], 173 AD3d 1621, 1622 [4th Dept 2019]).
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court